DETAILED ACTION
1.	Claims 13-26 have been presented for examination.
	Claims 1-12 have been cancelled.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Following Applicants arguments the double patenting rejection has been WITHDRAWN.
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 13-26 are considered allowable in view of the PATENT TRIAL AND APPEAL BOARD (PTAB) DECISION 2019-002718 rendered 12/31/20. The
PTAB was “persuaded by Appellant’s contentions that Clune in combination with James fail to teach or suggest “modeling, in a first modeling environment, ... a data flow between the discrete system element and the continuous system element,” as recited in claim 13 and similarly recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




/SAIF A ALHIJA/Primary Examiner, Art Unit 2128